Citation Nr: 1116629	
Decision Date: 04/28/11    Archive Date: 05/05/11

DOCKET NO.  07-40 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a spine disability, to include as secondary to a service-connected scar above the right knee.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from June 1977 to December 1978.
This matter is before the Board of Veterans' Appeals (the Board) on appeal of a December 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which, in part, denied the Veteran's service-connection claim for a spine disability.  The Veteran disagreed with this decision and perfected an appeal as to that issue.

The Board remanded the Veteran's claim in August 2010 and January 2011 for additional evidentiary development.  The Appeals Management Center (AMC) subsequently readjudicated the Veteran's claim in a March 2011 supplemental statement of the case (SSOC).  The Veteran's claims file has been returned to the Board for further appellate review.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


REMAND

The Board sincerely regrets the additional delay in adjudicating the Veteran's claim. However, this remand is necessary to ensure that the Veteran receives all consideration due to her under the law. 

In April 2011, the Board received in the mail an Authorization and Consent to Release Information to the Department of Veterans Affairs [VA Form 21-4142] from the Veteran.  On this form, the Veteran indicated that she received treatment for back pain at the John Cochran VA Hospital from 2000 to 2010.  See the Veteran's September 26, 2010 VA Form 21-4142.  The Veteran specifically authorized the VA to obtain records showing treatment, medications, injections, physical therapy, exams and x-rays pertaining to her back pain only from 2000 to 2010.  Crucially however, although VA examination reports dated in September 2010 and February 2011 are of record, the only other VA treatment reports in the claims file date from August 2001 to October 2002, and in August 2006.  

It is the duty of the VA to assist a veteran in obtaining records from Federal agencies, including VA Medical Centers.  See 38 U.S.C.A. § 5103A (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, any outstanding VA treatment reports dated from 2000 to 2011 that are relevant to the Veteran's low back claim and are not currently in the claims folder should be obtained.

Accordingly, the case is REMANDED to the Veterans Benefits Administration (VBA) for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  VBA should contact the Veteran and request that she identify any additional medical treatment she has received for her low back disability.  VBA should take appropriate steps to secure copies of any such treatment reports identified by the Veteran which are not in the record on appeal, to include updated VA treatment records from the John Cochran VA Hospital dated from 2000 to the present day.  Efforts to obtain these records should be memorialized in the Veteran's VA claims folder.

2.  Following the completion of the foregoing, and after undertaking any other development it deems necessary, VBA should readjudicate the Veteran's service-connection claim.  If the claim is denied, VBA should provide the Veteran and her representative with a supplemental statement of the case (SSOC) and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



